Citation Nr: 0428156	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for disability of the 
cervical spine, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from April 1949 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claims folder was 
subsequently transferred to the St. Petersburg, Florida RO.

The veteran provided testimony at a June 2004 hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


REMAND

In a letter attached to his VA Form 9, the veteran claimed 
that VA wrongfully assigned a 30 percent rating for his 
cervical spine disability in 1954, instead of a 40 percent 
rating.  This matter should be addressed by the RO before the 
Board adjudicates the current claim for an increased rating.  

The Board also notes that the veteran's cervical spine 
disability is currently assigned a 30 percent rating based on 
the presence of favorable ankylosis.  
The veteran was most recently afforded VA examination of his 
cervical spine disability in October 2002.  At that time, he 
was not found to have impairment of either upper extremity 
due to the cervical spine disability; however, at the June 
2004 hearing before the undersigned, he alleged an increase 
in impairment of his upper extremities had occurred since 
the VA examination and his representative requested that the 
case be remanded for further development to determine if 
separate ratings are warranted for impairment of the upper 
extremities.  

The Board also notes that since the RO's most recent 
consideration of the veteran's claim in April 2003, the 
criteria for evaluating disabilities of the spine were 
revised, effective September 26, 2003.  68 Fed. Reg. 51454-
58 [(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004)].  

In light of these circumstances, the Board has determined 
that further RO actions are required.  Accordingly, the case 
is REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions:

1.  The RO should adjudicate the issue of 
whether the October 1954 rating decision 
assigning a 30 percent evaluation for the 
veteran's cervical spine disability was 
clearly and unmistakably erroneous.  

2.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any records, not already associated with 
the claims folder, pertaining to 
treatment or evaluation of his cervical 
spine disability during the period of 
this claim, or to provide the RO with the 
information and authorization necessary 
for the RO to obtain a copy of such 
records on his behalf.

3.  The RO should undertake appropriate 
development to obtain a copy of any 
pertinent records identified but not 
provided by the veteran.  In any event, 
it should obtain a copy of any VA records 
pertaining to treatment or evaluation of 
the veteran's cervical spine disability 
since April 2003.

4.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide a copy of such records.

5.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected cervical 
spine disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected disability, and to 
the extent possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorders present.  Any 
indicated studies should be 
performed.  

The examiner should identify any 
deformity of a vertebral body 
resulting from the service fracture.  
In addition, the examiner should 
indicate whether the entire cervical 
spine is ankylosed and if so the 
examiner should identify the angle 
of ankylosis.  If the cervical spine 
is fixed in flexion or extension, 
the examiner should indicate whether 
the ankylosis results in one or more 
of the following:  difficulty 
walking because of a limited line of 
vision; restricted opening of the 
mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation 
or dislocation; or neurologic 
symptoms due to nerve stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any motor or sensory 
impairment of the upper extremities 
due to cervical disc disease should 
be identified.  In addition, the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Then, the RO should readjudicate the 
claim, with consideration of all 
pertinent criteria, to include 
consideration of whether separate ratings 
are warranted for impairment of the upper 
extremities.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



